Citation Nr: 1531339	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for asthma, claimed as secondary to COPD.

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for asbestosis, service connection for COPD, and service connection for asthma claimed as secondary to COPD, were denied by the Board in an April 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a Joint Motion for Remand, vacating the Board's April 2014 decision.  The issues have been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 decision, the Board denied the Veteran's claims for service connection on the basis that the most probative evidence did not reflect exposure to asbestos during active service.  In the Joint Motion for Remand, the parties stated that the Board erred by not evaluating the competency of lay statements recounted by the Veteran.  Specifically, the Veteran stated that he was cautioned by shipyard workers to be careful during repair of his ship after an extensive fire.  He was told to take precautions due to the presence of asbestos.  


There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedures Manual (M21-1MR).  

The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  M21-1MR, Part IV, Subpart ii, Chap.2, Sec. C, Para 9b.  The Manual provides a non-exclusive list of occupations that have higher incidents of asbestos exposure, including:  mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment, etc.  M21-1MR, Part IV, Subpart ii, Chap.2, Sec. C, Para 9f.  

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran served on the USS Oriskany from approximately July 1966 to December 1968.  His DD Form 214 shows that his military occupational specialty (MOS) was photographer, which is not listed by the M21-1MR as one of the occupations that has higher incidents of asbestos exposure.  However, the Veteran alleged that he was exposed to asbestos in his sleeping quarters aboard the USS Oriskany.  He reported that the sleeping quarters were located underneath the flight deck and the constant vibrations and noise produced significant asbestos fibers falling down on him.  He also stated that he was told by shipyard workers to take precaution during repair of the USS Oriskany due to the presence of asbestos fibers.  

Review of the history of the USS Oriskany shows that the ship was subject to a fire and underwent extensive repairs in October 1966 when the Veteran was assigned to the USS Oriskany.  In February 1968, the USS Oriskany also underwent repairs to include the installation of new generators and water distillers and boilers were refurbished.  Post-service, the Veteran did not report any exposure to asbestos.  He worked as a nursing home administrator for twenty five years.  Given the likelihood of asbestos still prevalent on Navy ships in the 1960s and the extensive repairs of the USS Oriskany at the time the Veteran was on active duty, it is reasonable to believe that the Veteran was exposed to asbestos.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to asbestos during active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the Veteran's contention that he has asbestosis and COPD caused by or the result of his in-service exposure to asbestos, in regard to the M21-1MR's exclusion of asthma and COPD as asbestos-related diseases, VA's General Counsel determined that the M21-1MR provisions discussing asbestos and asbestos-related diseases are not substantive in nature. VAOPGCPREC 4-2000 (April 13, 2000).  Rather, the Manual provisions were designed in order to provide VA with guidance in developing claims involving asbestos exposure.  As a result, the Board finds that a VA examination is required to address the nature and etiology of the Veteran's COPD, asthma, and asbestosis.  38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a March 2015 rating decision denied the issue for entitlement to service connection for bilateral hearing loss and denied entitlement to service connection for tinnitus.   A timely notice of disagreement with respect to the denial of service connection for bilateral hearing loss and tinnitus was received by VA in May 2015.  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the March 2015 rating decision and notice of disagreement therewith received in May 2015, as to the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any asbestosis, COPD, and asthma.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All indicated studies and tests should be accomplished and all findings reported in detail.  The examiner is requested to address the following: 

a.  Is it at least as likely as not (more than 50 percent probability) that any asbestosis is related to service, to include in-service exposure to asbestos?

b.  Is it at least as likely as not (more than 50 percent probability) that any COPD is related to service, to include in-service exposure to asbestos?

c.  Is it at least as likely as not (more than 50 percent probability) that any asthma is related to service, to include in-service exposure to asbestos?

d.  Is it at least as likely as not (more than 50 percent probability) that any asthma is proximately caused or aggravated by the COPD? 

The examiner must consider the Veteran's reports of exposure to asbestos in his sleeping quarters and during repair of the USS Oriskany consisting of the installation of air conditioners, water distillers, and generators, repair of elevators, refurbishing of boilers, and fire repair as shown in the history of the USS Oriskany, to be credible.  

The examiner should discuss the instances of reported exposure to asbestos and the Veteran's history of smoking.

A complete rationale for any opinion expressed must be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




